Cypher, J.
The plaintiff, John P. Harrington, filed a complaint in the Superior Court on November 1, 2010, containing two counts of defamation, one against John A. Perry and the other against William M. Costello. Harrington alleged that each “published a false, disparaging, defamatory, and materially misleading statement.”
The defendants filed a motion to dismiss, alleging the complaint was filed beyond the three-year statute of limitations for defamation actions. After a hearing, a Superior Court judge allowed the defendants’ motion to dismiss on April 12, 2011. We affirm.
*813Facts. We summarize the allegations of fact presented in Harrington’s complaint.
The plaintiff, Harrington, and the defendants, Costello and Perry, are Roman Catholic priests. During all relevant times, Harrington was assigned to St. Patrick’s church in Falmouth, where Perry was the pastor. Costello was the pastor of St. Anthony’s church in East Falmouth.
In January, 2005, Perry contacted Harrington to inform him that Costello had telephoned Perry to report that a parishioner, Patty Williams, had accused Harrington of “stalking” her son, a high school student, and wanted him (her son) transferred from St. Patrick’s religious education program to St. Anthony’s program. Before informing Harrington of the allegation, Perry, without verifying the accusation, contacted the two directors of religious education at St. Patrick’s to determine whether Williams’s son had withdrawn. He told the two directors, “[T]hat is the young man whose mother has accused Father Harrington of stalking.” Perry acknowledged to Harrington that he had not talked directly to Williams. Harrington told him that the accusations were groundless and urged Perry to talk to Williams directly. About one week later, Perry reported that Williams told him that she never told Costello or anyone else that Harrington was stalking her son. Williams told Perry that she had talked with a coworker, Michael LeBrun, and not Costello, about her son’s situation, but Perry withheld this information from Harrington.
A few days later, Perry and Harrington met with the two directors of religious education where Perry confirmed that he had talked to Williams, who denied making the accusation against Harrington. Costello admitted to Harrington that he was mistaken — that it was not Williams who made the accusation, but that it came from a coworker of Williams, a parishioner and friend of Costello. Costello refused to identify the coworker. Perry also refused to tell Harrington the name of the coworker.
After publication of the accusation by Costello and Perry, Harrington was subjected to incidents of harassment and ridicule.
In May, 2005, Harrington met with Bishop George Coleman of the Fall River Diocese and Perry.2 Coleman affirmed that *814Costello told Perry that Williams had accused Harrington of stalking her son and that Williams denied ever making such a statement. Coleman told Harrington that the name of the coworker would not be revealed. Coleman told Harrington that he should drop the whole matter.
Following that meeting, Coleman ordered Harrington to cease all exercise of clerical ministry and ordered him not to reside in or on diocesan property.
After learning the name of the coworker on November 6, 2007, Harrington met with him. The coworker, LeBrun, told him that he never had made any such allegation to Costello. In April, 2009, Perry confirmed to Harrington that LeBrun was the coworker whose identity had been withheld.
Discussion. The principles for review of motions to dismiss and application of the statute of limitations to defamation actions are well known and need not be restated in detail. See G. L. c. 260, § 4; Iannacchino v. Ford Motor Co., 451 Mass. 623, 635-636 (2008). Expanding on his assertion below that his cause of action against the defendants did not arise until November 6, 2007, when LeBrun told him that he had never made an allegation of stalking, Harrington argues on appeal that the statute of limitations was tolled by the discovery rule, common-law privilege, and a breach of fiduciary duty and fraudulent concealment by the defendants.
1. The discovery rule. Central to this case is the general rule that the cause of action in a defamation case accrues on the date of publication. Flynn v. Associated Press, 401 Mass. 776, 780 (1988). Here, the defamatory comments were published to third parties, the religious education directors, in January, 2005. On its face, then, Harrington’s complaint should have been filed in 2008, unless he can show sufficient facts to take the case out of the statute of limitations. Harrington attempts to do so by invoking the discovery rule.
By relying on “the discovery rule to argue that his claim was *815delayed due to an inability to recognize the cause of his injuries, [Harrington] bears the burden of ‘proving both an actual lack of causal knowledge and the objective reasonableness of that lack of knowledge.’ ” Koe v. Mercer, 450 Mass. 97, 101 (2007), quoting from Doe v. Creighton, 439 Mass. 281, 283 (2003).
It is readily apparent that Harrington suffered injuries from Costello’s communication to Perry and Perry’s communication to the religious education directors. These injuries were consequential, as summarized in the margin,3 and obviously well known to Harrington. They accrued no later than November, 2005, when he was terminated from his position at St. Patrick’s church. At that time, Harrington had the requisite knowledge that the defendants published a false statement to a third party and that the statement caused him harm. Phelan v. May Dept. Stores Co., 443 Mass. 52, 55-56 (2004). Moreover, he knew of Williams’s denial, as communicated by Perry, and of the acknowledgment by Costello that the accusation came from Williams’s coworker, whose name he refused to reveal. Well within the statute of limitations, Harrington could have filed suit. Harrington fails to show that he had “an actual lack of causal knowledge,” or that the lack of knowledge was objectively reasonable. Koe v. Mercer, supra at 101. We discern no error in the judge’s conclusion:
“That [Harrington] chose not to bring a cause of action until he discovered that Costello was not merely repeating the statements that were so damaging, but had what appeared to be a much more sinister role in the entire transaction (if LeBrun’s denials are in fact true) does not make the cause of action ‘inherently unknowable.’ It is the *816publication of the false statement that causes harm that is actionable, not that the publisher of the false statement was aware that it was false.”
Nevertheless, Harrington advances arguments seeking to revive this action. He claims that his discovery of LeBrun’s denial indicates that the defendants fabricated the stalking allegation and that it is the discovery of this harm that started the running of the statute of limitations and gave him a viable action.4
While Harrington acknowledges that the judge’s decision “appears straight-forward and unassailable,” he asserts that the facts of this case do not call “for a Procrustean application of the general limitations rule ... or for rigid application (or rejection) of the so-called ‘discovery rule.’ ” He asserts that missing from the judge’s analysis are principally what he advances as theories of a common-law privilege attached to the stalking accusation and tolling of the statute of limitations as a result of the defendants’ breach of fiduciary duty and fraudulent concealment.
2. Tolling by common-law privilege. The essence of this argument is that although Harrington knew that the stalking accusation was false, he had no independent evidence with which to challenge the defendants until he learned of LeBrun’s denial. He asserts that he reasonably believed until then that the defendants were acting under a privilege and in accordance with their official positions. Moreover, he continues, their response to the stalking allegation “appeared to be . . . prudent” in light of “the Catholic Church’s heightened sensitivity to the problem of clergy sexual abuse.”
It appears that this argument was not raised in the trial court, and we consider it only to note that the plaintiff has not directed us to any authority for the argument. A privilege may provide immunity from suit; however, we know of no principle whereby a privilege would toll the statute of limitations.5
*8173. Tolling by fiduciary relationship or fraud. Harrington asserts that he trusted his colleagues and that they owed him a fiduciary obligation to disclose the identity of the accuser. The judge aptly observed that even assuming the parties “were in a fiduciary relationship or that the defendants intended to defraud [Harrington],” the rule that the statute of limitations may be tolled where a wrongdoer “keeps from the person injured knowledge of the facts giving rise to a cause of action and the means of acquiring knowledge of such facts,” Frank Cooke, Inc. v. Hurwitz, 10 Mass. App. Ct. 99, 106 (1980), has no application here. The judge properly concluded that the defendants “did not keep [such facts] from [Harrington], because [Harrington] was well aware of all of the facts needed to establish his cause of action for defamation beginning in 2005.”

Judgment affirmed.


On May 12, 2005, Harrington wrote to Bishop Coleman describing his *814discussion of the charge of stalking with parishioners at masses on the weekend of April 17, 2005. Because neither Perry nor Costello would reveal the name of the individual who accused him, he asked parishioners to contact Perry “about [his] right to know the person’s name in order that [he] might defend [his] innocence.” He also enclosed copies of a letter to Coleman signed by over two hundred parishioners.


On October 24, 2005, Coleman wrote to Harrington noting that they had had several conversations in the past few months where Coleman had requested that Harrington seek a psychiatric evaluation. Coleman further noted that Harrington had been warned that if he continued to refuse Coleman’s request, his assignment at St. Patrick’s church would be terminated. The October 24 letter went on to terminate Harrington’s assignment as of November 2, 2005. It was further requested that Harrington take up residence at the Priests’ Hostel in Fall River. On November 30, 2006, Coleman notified Harrington that because of reports of his “public behavior on various occasions and in various places,” the faculties of the diocese were withdrawn and he was “to cease all exercise of clerical ministry and to refrain from residing in any building or any property of the Diocese.”


Harrington did not amend his complaint to include any allegations against LeBrun.


The record does not indicate any activities between the parties between November, 2006, and November 6, 2007, nor is there any information in the record explaining the long delay before Harrington learned LeBrun’s name and the circumstances of his denial.